       Case 4:15-cv-05120-HSG Document 92 Filed 10/15/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11

12
     BRUCE ANDERSON, JOHN WILSON,                              Case No. 4:15-cv-05120-HSG
13   ROBERT AUSTIN and CALIFORNIA
     ADVOCATES FOR NURSING HOME                                ORDER RE: BRIEFING SCHEDULE
14   REFORM, a California non-profit                           FOR DEFENDANT’S MOTION FOR
     corporation,                                              SUMMARY JUDGMENT
15
                                             Plaintiffs,
16
                    v.
17

18   MARK GHALY, in his official capacity as
     Secretary of the CALIFORNIA
19   DEPARTMENT OF HEALTH AND
     HUMAN SERVICES,
20
                                           Defendant.
21

22

23        Upon stipulation of the parties, and good cause appearing, the Court hereby orders the

24   following briefing schedule for Defendant’s Motion for Summary Judgment:

25        a.    Defendant’s Motion for Summary Judgment (MSJ): January 11, 2021

26        b.    Plaintiffs’ Response to MSJ:                                February 1, 2021

27        c.    Defendant’s Reply in Support of MSJ:                        February 15, 2021

28
                                                           1
         Order Re: Briefing Schedule for Defendant’s Motion for Summary Judgment (4:15-cv-05120-HSG)
       Case 4:15-cv-05120-HSG Document 92 Filed 10/15/20 Page 2 of 2



 1        Pursuant to stipulation, IT IS SO ORDERED.

 2

 3   Dated: 10/15/2020                                       ___________________________________
                                                             The Honorable Haywood S. Gilliam, Jr.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
         Order Re: Briefing Schedule for Defendant’s Motion for Summary Judgment (4:15-cv-05120-HSG)
